
	
		IB
		Union Calendar No. 329
		112th CONGRESS
		2d Session
		H. R. 4966
		[Report No. 112–469, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 27, 2012
			Mr. Ryan of Wisconsin
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on
			 Rules, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			May 9, 2012
			Reported from the
			 Committee on the Budget
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		
			May 9, 2012
			The Committee on
			 Rules discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to replace the sequester established by the Budget
		  Control Act of 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Sequester Replacement Act of
			 2012.
		2.Contingent
			 effective dateThis Act and
			 the amendments made by it shall take effect upon the enactment of the Act
			 provided for in section 201 of H. Con. Res. 112 (112th Congress) and this Act
			 and the amendments made by it shall have no force or effect if such Act
			 provided for in such section is not enacted.
		3.Protecting
			 veterans programs from sequesterSection 256(e)(2)(E) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is repealed.
		4.Achieving $19
			 billion in discretionary savings
			(a)Revised 2013
			 discretionary spending limitParagraph (2) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
				
					(2)with respect to
				fiscal year 2013, for the discretionary category, $1,047,000,000,000 in new
				budget
				authority;
					.
			(b)Discretionary
			 savingsSection 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
				
					(A)Fiscal year
				2013
						(i)Fiscal year 2013
				adjustmentOn January 2, 2013, the discretionary category set
				forth in section
				251(c)(2)(A)251(c)(2)
				shall be decreased by $19,104,000,000 in budget authority.
						(ii)Supplemental
				sequestration orderOn January 15, 2013, OMB shall issue a
				supplemental sequestration report for fiscal year 2013 and take the form of a
				final sequestration report as set forth in section 254(f)(2) and using the
				procedures set forth in section 253(f), to eliminate any discretionary spending
				breach of the spending limit set forth in section
				251(c)(2)(A)251(c)(2)
				as adjusted by clause (i), and the President shall order a sequestration, if
				any, as required by such
				report.
						.
			5.Conforming
			 amendments to section 314 of the Congressional Budget and Impoundment Control
			 Act of 1974Section 314(a) of
			 the Congressional Budget Act of 1974 is amended to read as follows:
			
				(a)Adjustments
					(1)In
				generalThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make adjustments as set forth in paragraph
				(2) for a bill or joint resolution, amendment thereto or conference report
				thereon, by the amount of new budget authority and outlays flowing therefrom in
				the same amount as required by section 251(b) of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
					(2)Matters to be
				adjustedThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make the adjustments referred to in paragraph
				(1) to—
						(A)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a);
						(B)the budgetary
				aggregates as set forth in the appropriate concurrent resolution on the budget;
				and
						(C)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the
				budget.
						.
		6.Treatment for
			 PAYGO purposesThe budgetary
			 effects of this Act and any amendment made by it, and the budgetary effects of
			 the Act provided for by section 201 of H. Con. Res. 112 (112th Congress), shall
			 not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of
			 the Statutory Pay-As-You-Go Act of 2010.
		7.Elimination of the
			 fiscal year 2013 sequestration for defense direct spendingAny sequestration order issued by the
			 President under the Balanced Budget and Emergency Deficit Control Act of 1985
			 to carry out reductions to direct spending for the defense function (050) for
			 fiscal year 2013 pursuant to section 251A of such Act shall have no force or
			 effect.
		
	
		May 9, 2012
		Reported from the
		  Committee on the Budget
		  with an amendment
		May 9, 2012
		The Committee on
		  Rules discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
